Citation Nr: 0326687	
Decision Date: 10/07/03    Archive Date: 10/15/03

DOCKET NO.  00-19 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for muscle injury 
disability, to include as secondary to service-connected 
disability. 

2.  Entitlement to service connection for nerve injury 
disability, to include as secondary to service-connected 
disability.  

3.  Entitlement to service connection for a bowel disorder 
(other than service-connected partial small bowel obstruction 
with adhesions), to include as secondary to service-connected 
disability.  


REPRESENTATION

Appellant represented by:	Oklahoma Department on 
Veterans Affairs




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
February 1974.  The veteran received, among other awards and 
decorations, the Purple Heart Medal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied entitlement to muscle, nerve 
and bowel problems, claimed as secondary to service-connected 
right ventral hernia repair.  

In December 2001, the Board remanded the veteran's claims to 
the RO for additional development, to include scheduling the 
veteran for a hearing before a Veteran's Law Judge.  As a 
result, in March 2003, the veteran testified before the 
undersigned Veteran's Law Judge at a videoconference hearing.  
A copy of the hearing transcript has been associated with the 
claims files. 

In a statement to the RO, dated in March 1993, the veteran 
indicated that he wanted special adaptive housing.  Thus, it 
appears that the veteran has indicated a desire to reopen his 
claim of entitlement to special adaptive housing.  In 
addition, in a written argument, dated in February 2003, the 
veteran's representative, maintained that the veteran was 
"homebound" because of his service-connected disabilities.  
Thus, it appears that the veteran's representative has raised 
the claim of entitlement to special monthly pension benefits 
by reason of being housebound.  Finally, during the March 
2003 hearing before the undersigned Veteran's Law Judge, the 
veteran testified that he was entitled to increased 
evaluations for his service-connected ventral hernia and 
small bowel obstruction and that service connection should be 
awarded for a cardiovascular disability, to include on a 
secondary basis.  Thus, it appears that the veteran has 
raised these issues for appellate consideration.  However, as 
none of the aforementioned issues have been developed for 
appellate review, they are referred to the RO for appropriate 
action. 


REMAND

The veteran maintains, in essence, that he has muscle and 
nerve injuries, and a bowel disorder (other than service-
connected partial small bowel obstruction with adhesions) 
which have not been considered as additional service-
connected disabilities due to the service-connected shell 
fragment wounds of the right and left abdomen which resulted 
in multiple surgeries during and subsequent to service, to 
include service-connected left inguinal hernia repair and 
right ventral hernia repair.  Hence, the veteran appears to 
raise inextricably intertwined issues of direct and secondary 
service connection which have not been adjudicated.  As noted 
above, the RO has adjudicated, and developed for appellate 
consideration, only the issues of entitlement to service 
connection for muscle and nerve injuries and a bowel disorder 
(other than service-connected partial small bowel obstruction 
with adhesions) due to service-connected right ventral hernia 
repair.  There has been no RO adjudication of entitlement to 
service connection for the disabilities at issue as directly 
incurred in service due to shell fragment wounds of the 
abdomen, or as secondary to service-connected left inguinal 
hernia repair.  

During the March 2003 hearing before the undersigned 
Veteran's Law Judge, the veteran testified that he had 
continued to seek current treatment for his service-connected 
disabilities at the VA Medical Center (VAMC) in Muskogee, 
Oklahoma.  While VA outpatient reports dating up until 
December 2002 from that facility are contained in the claims 
file, more recent treatment reports are absent.  The Board 
notes that, because of the need to ensure that all 
potentially relevant VA records are made a part of the claims 
files, a remand is required.  

While the record contains a January 2002 VA scar examination 
report reflecting a diagnosis of shrapnel injury to the lower 
extremities and abdomen with no muscle weakness, muscle 
damage or sensory loss, it does not appear that the examiner 
reviewed the veteran's claims files prior to the examination 
and he did not provide any discussion or reasoning for his 
diagnosis.  The Court has held that VA's duty to assist a 
veteran in obtaining and developing available facts and 
evidence to support a claim includes obtaining an adequate 
and contemporaneous VA examination which takes into account 
the records of prior medical treatment.  Littke v. Derwinski, 
1 Vet. App. 90 (1990). 

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
including VA and private, who may possess 
additional records pertinent to the 
claims. With any necessary authorization 
from the veteran, the RO should attempt 
to obtain and associate with the claims 
files any medical records identified by 
the veteran which have not been secured 
previously, to specifically include all 
treatment reports dating from December 
2002 from the VAMC in Muskogee, Oklahoma.  
If the RO is unsuccessful in obtaining 
any medical records identified by the 
veteran, it should inform the veteran and 
his representative of this and request 
them to provide a copy of the outstanding 
medical records.

2.  The RO should arrange for VA 
examinations of the veteran by 
gastrointestinal, orthopedic and 
neurology specialists to determine the 
existence and etiology of any muscle 
and/or nerve injury disability of the 
right or left abdomen, and bowel disorder 
(other than service-connected partial 
small bowel obstruction with adhesions).  
The claims files, including a copy of 
this REMAND, must be made available to 
and reviewed by the examiners.  The 
examiners must indicate that a review of 
the claims files was made.  Any necessary 
tests or studies should be conducted, and 
all findings should be reported in 
detail.  After review of all of the 
material in the claims files, the 
examiners must provide opinions as to: 

(1)	Whether it is at least as likely as 
not that any currently present muscle 
and/or nerve injury disability, or 
bowel disorder (other than service-
connected partial small bowel 
obstruction with adhesions) is 
etiologically related to events in 
service, to include shell fragment 
wounds of the left and right abdomen; 
and 

(2)	Whether it is at least as likely as 
not that any currently present muscle 
and/or nerve injury disability, or 
bowel disorder (other than service-
connected partial small bowel 
obstruction with adhesions) is 
etiologically related to service-
connected left inguinal hernia repair 
and/or service-connected right ventral 
hernia repair.

The rationale for all opinions expressed 
should be provided in a typewritten 
report.

3.  After completion of the foregoing, 
the RO should re-adjudicate the issue on 
appeal, as well as adjudicate the issues 
of entitlement to service connection for 
muscle and nerve injuries and a bowel 
disorder (other than service-connected 
partial small bowel obstruction with 
adhesions) as directly incurred in 
service due to shell fragment wounds of 
the abdomen, or as secondary to service-
connected left inguinal hernia repair.  
The RO must provide adequate reasons and 
bases for all of its determinations, 
citing all governing legal authority and 
precedent, and addressing all issues and 
concerns that are noted in this REMAND.  
If the benefit sought on appeal remains 
denied, the veteran should be provided 
with an appropriate supplemental 
statement of the case (SSOC) and given 
the opportunity to respond within the 
applicable time before the claims files 
are returned to the Board for further 
review.  

The veteran and his representative must 
also be informed of the veteran's rights 
to appeal any adverse determination 
relative to an inextricably intertwined 
issue of entitlement to service 
connection for muscle and nerve injuries 
and a bowel disorder (other than service-
connected partial small bowel obstruction 
with adhesions) as directly incurred in 
service due to shell fragment wounds of 
the abdomen, or as secondary to service-
connected left inguinal hernia repair.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




